DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-13 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Korea on 10/31/2019. It is noted that applicant has filed a certified copy of the application, KR10-2019-0137354, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the signal connection portion is attached to and detached from the pair of terminal portions” in lines 11-12. It is unclear what applicant means by this limitation. This limitation could mean that the signal connection portion is capable of being separated from the pair of terminal portions. This limitation could also mean that the signal connection portion is simultaneously attached to and detached from the pair of terminal portions in different locations of the signal connection portion. For the sake of examination, this limitation has been interpreted according to the former interpretation.

Claims 2-10 are rejected based on dependency to claim 1. 

Claim 3 recites “a sensing wire” in line 4. It is unclear if this element is the same as or separate from the “sensing wire” recited in claim 2, lines 7-8. This renders the limitation indefinite. Claim 4 is rejected based on dependency to claim 3. For the sake of examination, this limitation has been interpreted as the same element as that of claim 2.

Claim 6 recites the limitation "the connection case" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the pair of sensing boards" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8-10 are rejected based on dependency to claim 7.

Claim 9 recites the limitation "the connection terminal" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the first connection terminal" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the second connection terminal" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the sensing wire" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju (US 2019/0260099 A1).

Regarding claim 11, Ju discloses a battery module (Fig. 1) comprising: battery cells (Fig. 2; element 100) each having first and second lead 15portions ([0077]; Fig. 2; element 111) protruding in opposite directions (“bidirectional”; [0077]); 

a pair of lead cases (Fig. 6; element 320) respectively disposed on opposite sides of the battery cell (110); a pair of terminal portions (Fig. 6; element 310) respectively disposed between the one lead case (320) and the first lead portion (111) and 20between the other lead case (320) and the second lead portion (111), to measure voltage information ([0060]) of each of the first and second lead portions (111); and a signal connection portion (Fig. 7; element 400) electrically connecting the one terminal portion (310) and the other terminal portion (310) to 25each other.  

    PNG
    media_image1.png
    494
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    447
    502
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    670
    498
    media_image3.png
    Greyscale

Regarding claim 12, Ju discloses a connection case (Fig. 4; element 200) disposed on one surface other than both side surfaces of the battery cell (110), 5wherein the signal connection portion (400) includes first and second connection terminals (“one end of the sensing cable 400 may be electrically connected to the bus bar 310”; [0112]) respectively connected to the pair of the terminal portions (310) and a sensing wire (Fig. 7 and 8; element 400) connecting the first and second connection terminals ([0112]) to each other and accommodated in the connection case (200).  

    PNG
    media_image4.png
    463
    521
    media_image4.png
    Greyscale


Regarding claim 13, Ju discloses wherein the connection case (200) includes an insertion groove (Fig. 7 and 8; element H1) having a predetermined depth and extending in the opposite directions, and 15the signal connection portion (400) further includes a sealing portion (Fig. 7; element 330) sealing the sensing wire (400) accommodated in the insertion groove (H1).

Claims 1, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae (KR20130025245A, machine translation used for rejection below).

Regarding claim 1, Chae discloses a sensing assembly (Fig. 1; element 1000) for a battery module (Fig. 1; element 1100) including a plurality of battery cells (Fig. 2; element 1110), comprising: 
a pair of terminal portions (Fig. 1; element 1200, 1250, 1310, 1320) respectively coupled to first and second lead portions (Fig. 2; element 1120, 1130) of the battery cell (1110) to measure voltage information of the first and second lead portions (1120, 1130) protruding toward opposite sides ([0024]) of the battery cell (1110); and 


    PNG
    media_image5.png
    506
    559
    media_image5.png
    Greyscale
a signal connection portion (Fig. 1; element 1330) transmitting voltage information measured at the one terminal portion (1200, 1310) to the other terminal portion (1200), wherein the signal connection portion (1330) is attached to and detached from ([0059]; Fig. 1) the pair of terminal portions (1200, 1310, 1320).

Regarding claim 5, Chae discloses wherein the pair of terminal portions (1200, 1250, 1310, 1320) includes a pair of housings (Fig. 1; element 1210, 1220) respectively coupled to the first and second lead portions (1120, 1130) of the battery cell (1110), the pair of housings (1210, 1220) each including a lead coupling slit (Fig. 1; area between top and bottom portions of element 1210, 1220) into which the first lead portion or the second lead portion (1120, 1130) is inserted, the first lead portion (1120, 1130) being inserted into the lead coupling slit of the one housing, and the second lead portion (1120, 1130) being inserted into the lead coupling slit of the other housing (1220).

Regarding claim 6, Chae discloses wherein the connection case (“protective cover 1500”; [0060]) having a first fastening member (“engaged”; [0032]) is disposed on an upper surface of the battery cell (1110), and a second fastening member (Fig. 1; element 1211b) is disposed at an upper end of each of the pair of housings (1210) to be coupled to the first fastening member (“engaged”; [0032]) of the connection case (1500).

Regarding claim 7, Chae discloses wherein the pair of terminal portions (1200, 1250,  1310, 1320) further includes: 

a pair of bus bars (Fig. 1; element 1250) respectively fixed and coupled to the pair of housings (1210, 1220) and electrically connected to the first and second lead portions (1120, 1130), respectively; and 

the pair of sensing boards (Fig. 1; element 1320) respectively fixed and coupled to the pair of housings (1210, 1220) and receiving the voltage information from the pair of bus bars (1250), respectively, and the signal connection portion (1330) electrically connects the pair of sensing boards (1320) to each other to allow the voltage information measured ([0047]) at the one sensing board (1320) to be transmitted to the other sensing board (1320).

Regarding claim 9, Chae discloses wherein the pair of sensing boards (1320) each has the connection terminal (Fig. 3; element 1322) positioned thereon, and the signal connection portion (1330) includes the first connection terminal (“connecting module 1330 is detachably coupled to the second mounting portion 1322”; [0059]; Fig. 3; connecting area of 1330 and 1320) connected to the one sensing board (1320), the second connection terminal (“connecting module 1330 is detachably coupled to the second mounting portion 1322”; [0059]; Fig. 3; connecting area of 1330 and 1320) connected to the other sensing board (1320) and the sensing wire (Fig. 1; 
    PNG
    media_image6.png
    588
    518
    media_image6.png
    Greyscale
element 1330) connecting the first and second connection terminals (1322) to each other.

Regarding claim 10, Chae discloses wherein the sensing board (1320) is made of a printed circuit board ([0054]).

25
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 2019/0260099 A1).

Regarding claim 1, Ju discloses a sensing assembly ([0067]; Fig. 2) for a battery module ([0064]; Fig. 2; element 100) including a plurality of battery cells ([0064]; Fig. 2; element 110), comprising: 

5a pair of terminal portions ([0068]); Fig. 2; element 300) respectively coupled to first and second lead portions ([0064]; Fig. 2; element 111) of the battery cell (110) to measure voltage information of the first and second lead portions (111) protruding toward opposite sides ([0077]) of the battery cell (110); and

10a signal connection portion ([0114]; Fig. 7; element 400) transmitting voltage information measured at the one terminal portion (300) to the other terminal portion (300), 

    PNG
    media_image1.png
    494
    424
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    670
    498
    media_image3.png
    Greyscale


Ju fails to disclose wherein the signal connection portion is attached to and detached from the pair of terminal portions.  However, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). It would have been obvious to one of ordinary skill in the art to have made the signal connection portion separable in order to repair, maintain or replace the signal connection portion in case of damage.

Regarding claim 2, Ju discloses wherein the pair of terminal portions (300) includes a pair of sensing boards (Fig. 5; element 310) each having a connection terminal (annotated Fig. 5; element CT) thereon, and 20the signal connection portion (400) includes first and second connection terminals (“one end of the sensing cable 400 may be electrically connected to the bus bar 310”; [0112]) respectively connected to the connection terminals (CT) of the pair of terminal portions (300) and a sensing wire (“sensing cable”; [0112]) electrically connecting ([0112]) the first and second connection terminals (CT) to each other.  

    PNG
    media_image7.png
    490
    499
    media_image7.png
    Greyscale
25 


Regarding claim 3, Ju discloses wherein a connection case (“upper housing 200”; [0119]) having an insertion groove ([0114]; Fig. 8; element H1) is disposed on one surface of the battery cell, and a sensing wire (400) of the signal connection portion (400) is 5accommodated in the insertion groove (H1) of the connection case.  


    PNG
    media_image8.png
    496
    405
    media_image8.png
    Greyscale

Regarding claim 4, Ju discloses wherein the signal connection portion (400) further includes a sealing portion (“sliding portion 330”; [0118]) sealing the outside of the 10sensing wire (400), the sealing portion (330) being fixed (“coupled to” [0094]) on the connection case (200).  

	Regarding claim 5, Ju discloses wherein the pair of terminal portions (300) includes a 15pair of housings (Fig. 5; element 320) respectively coupled to the first and second lead portions (111) of the battery cell, the pair of housings (320) each including a lead coupling slit (Fig. 6) into which the first lead portion (111) or the second lead portion (111) is inserted, 20the first lead portion (111) being inserted into the lead coupling slit of the one housing (320), and the second lead portion (111) being inserted into the lead coupling slit of the other housing (320).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR20130025245A, machine translation used for rejection below).

Chae discloses all limitations of claim 7 as set forth above. The limitation “wherein the bus bar and the sensing board are soldered to each other” is considered to be a product by process limitation. Product by process limitations are not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324) (see MPEP 2113). Claim 8 as written does not distinguish the product of the instant application from the product of the prior art. Therefore, Chae renders the instant claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728